Per Curiam,
But little need be said to show that this judgment must be reversed. The plaintiffs claim title to the prop*360erty, which they sold to the defendant under the following clause of the will of Henry H. Heisey, deceased: “1 give, bequeath and devise to my wife, Sarah Jane Heisey, (after the payment of debts and funeral expenses as above directed) for and during her natural life, all my property, real, personal and mixed, of what nature or kind so ever, and wheresoever the same shall be at the time of my death. I further direct that there shall be no appraisement of my personal property, and if my said wife desires to dispose of any such property she have full right and liberty so to do. After the death of my said wife, Sarah Jane Heisey, I direct that the residue and remainder of my estate be equally divided among my two children, John Albert Heisey and Samuel Alleman Heisey, or the heirs of their body, or to the survivor, in case of no issue, and that the division of said property be made amicably and without the intervention of the law.”
The widow having a life estate in the property, and the two sons the remainder, we are at a loss to' understand how there can be any doubt that the deed from the three will pass whatever title the testator had in the property. The judgment of the court below is reversed and is entered here in favor of appellants for $3,000.00.